IN THE SUPREME COURT OF THE STATE OF NEVADA


                DERRICK AVERY,                                        No. 69800
                                        Appellant,
                              vs.
                THE STATE OF NEVADA,                                          FILED
                                        Respondent.
                                                                              APR 1 8 2016
                                                                              TRACE K. LINDEMAN
                                                                           CLERK OF SUPREME COURT

                                                                         BY --ST-
                                                                                D''LlI(iffl°14-
                                                                                 EPUTY CLERK
                                     ORDER DISMISSING APPEAL
                            This is a pro se appeal from an order denying a motion to
                correct and/or void judgment of sentence as nullity at law. Eighth Judicial
                District Court, Clark County; William D. Kephart, Judge.
                            This district court has transmitted to this court an order
                disqualifying itself, vacating the orders appealed from, and reassigning
                appellant's case to be heard by a different district court department.
                Accordingly, we conclude that this appeal is premature (see NRAP 4(a)(6)),
                and we
                            ORDER this appeal DISMISSED.




SUPREME COURT
          OF
      NEVADA


■ 19) 1947A
                                                                                        -ittiq 2_
                cc:   Hon. William D. Kephart, District Judge
                      Derrick Avery
                      Attorney GenerallCarson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) I947A
                                                    2